Case: 15-11719   Date Filed: 08/26/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11719
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:10-cr-20879-FAM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

WILSON ANTONIO CHAVERRA GONZALEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 26, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-11719     Date Filed: 08/26/2016   Page: 2 of 3


      Wilson Antonio Chaverra Gonzalez appeals pro se the denial of his motion

to reduce his sentence, 18 U.S.C. § 3583(c)(2), under Amendment 782 of the

Sentencing Guidelines. Gonzalez argues that the district court erroneously

determined that it lacked the authority to reduce his sentence because his sentence

had been reduced earlier based on a motion to reduce for substantial assistance

filed by the government, Fed. R. Crim. P. 35. He also argues that the district court

abused its discretion because it failed to weigh the relevant sentencing factors, 18

U.S.C. § 3553(a), in denying his motion. We affirm.

      We review a denial of a motion to reduce a sentence under section 3582(c)

de novo. United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009). And we may

affirm on any ground supported by the record. United States v. Acuna-Reyna, 677
F.3d 1282, 1284 (11th Cir. 2012).

      A district court may reduce the sentence of a prisoner who was sentenced to

a term of imprisonment based on a sentencing range that has been lowered by the

Sentencing Commission. 18 U.S.C. § 3582(c)(2). Where an amendment does not

lower a prisoner’s applicable guideline range, section 3582(c) affords the prisoner

no relief. Id.; U.S.S.G. § 1B1.10(a)(2)(B).

      Although, as the government concedes, the district court erred when it

determined that it lacked the authority to reduce Gonzalez’s sentence because his

sentence had been reduced earlier under Rule 35 for substantial assistance, see


                                          2
              Case: 15-11719    Date Filed: 08/26/2016   Page: 3 of 3


U.S.S.G. § 1B1.10(b)(2)(B), (c), we affirm the denial of Gonzalez’s motion

because he is ineligible to have his sentence reduced under section 3582(c).

Gonzalez was held accountable at sentencing for 911 kilograms of cocaine, which

still results in a base offense level of 38. Amendment 782 did not lower his

guideline range.

      AFFIRMED.




                                         3